EXHIBIT 99.1 Las Vegas Sands Corp. Reports Third Quarter 2011 Results In the Third Quarter of 2011 Compared to the Third Quarter of 2010: · Net Revenue Increases 26.2% to Record $2.41 Billion · Consolidated Adjusted Property EBITDA Increases 43.2% to Record $924.1 Million · Consolidated Adjusted Property EBITDA Margin Increases 460 Basis Points to 38.4% · Marina Bay Sands Adjusted Property EBITDA Increases 71.3% to $413.9 Million · Macau Property Operations Adjusted Property EBITDA Increases 16.1% to $388.3 Million · Adjusted Earnings Per Diluted Share Increases 61.8% to $0.55 Las Vegas, NV (October 27, 2011) — Las Vegas Sands Corp. (NYSE: LVS) today reported record financial results for the quarter ended September 30, 2011. Company-Wide Operating Results Net revenue for the third quarter of 2011 was a record $2.41 billion, an increase of 26.2% compared to $1.91 billion in the third quarter of 2010. Consolidated adjusted property EBITDA in the third quarter of 2011 increased 43.2% to $924.1 million, compared to $645.2 million in the year-ago quarter. Consolidated adjusted property EBITDA margin increased 460 basis points to 38.4% in the third quarter of 2011, compared to 33.8% in the third quarter of 2010. On a GAAP (Generally Accepted Accounting Principles) basis, operating income in the third quarter of 2011 increased 65.0% to reach $632.6 million, compared to $383.3 million in the third quarter of 2010. The increase in operating income was principally due to stronger results across our portfolio of properties in the U.S., Macau and at Marina Bay Sands in Singapore. Adjusted net income (see Note 1) increased to $444.8 million, or $0.55 per diluted share, compared to $265.2 million, or $0.34 per diluted share, in the third quarter of 2010. 1 On a GAAP basis, net income attributable to common stockholders in the third quarter of 2011 increased 110.5% to $353.6 million, compared to $168.0 million in the third quarter of 2010, while diluted earnings per share in the third quarter of 2011 increased 109.5% to $0.44, compared to $0.21 in the prior year quarter. The improvement in our net income attributable to common stockholders of $185.6 million reflects the increase in operating income, partially offset by increases in net income attributable to noncontrolling interests (primarily Sands China Ltd.), and preferred stock inducement and repurchase premiums. Third Quarter Overview We are pleased to report record financial results for the third quarter of 2011. We set quarterly records for both net revenue and adjusted property EBITDA during the quarter.Strong revenue growth and margin expansion at Marina Bay Sands in Singapore and our portfolio of properties in Macau and the United States contributed to excellent financial performance overall. In Singapore, Marina Bay Sands produced a record $413.9 million of adjusted property EBITDA during the quarter and an EBITDA margin of 52.2%.Record VIP, mass gaming and slot volumes coupled with steady growth in visitation and non-gaming revenue streams including hotel, food and beverage, retail and entertainment reflect the broad appeal of the property to Singapore’s visitors from across the Asian region.Looking ahead, as the property continues to mature, we are confident that Marina Bay Sands will continue to generate outstanding returns for our company. In Macau, we experienced stronger gaming volumes in our Sands China Ltd. property portfolio, while adjusted property EBITDA reached $388.3 million and adjusted property EBITDA margin expanded to reach a market-leading 33.3%.The consistent growth of our higher margin mass table and slot businesses, together with the contribution from the important non-gaming (hotel, retail and convention) components of our integrated resort business model, continue to drive margin improvement at Sands China Ltd.We are also confident that the investments we are making today to expand our offerings in the VIP segment in Macau will pay meaningful benefits in the quarters ahead, and we look forward to introducing the first of these new facilities in the first quarter of 2012. On the Cotai Strip directly across from The Venetian Macao and the Four Seasons Hotel Macao and Plaza Casino, we are preparing to debut our latest Integrated Resort offering, Sands Cotai Central.Opening approximately five months from today in March 2012, the 13.7 million square foot Sands Cotai Central will add substantial scale to the Cotai Strip and will feature amenities and attractions designed to broaden and deepen Macau’s appeal as a destination for both business and leisure travelers.Importantly, Sands Cotai Central will feature at completion more than 5,800 hotel rooms, which are a vital component for the future growth and continued maturation of the meetings, incentive, convention and exhibition business in Macau.We are confident that Sands Cotai Central will meaningfully contribute to important multi-night business and leisure visitation to Macau and will provide another strong platform for growth and outstanding returns for our company. In Las Vegas, The Venetian and Palazzo generated $94.3 million in adjusted property EBITDA during the quarter, an increase of 61.7% compared to the third quarter of 2010. Table games drop was up during the quarter, reflecting strong baccarat play.Cash revenues from occupied rooms increased by more than 33.5% compared to the same quarter last year.In addition, 93% of our occupied rooms during the quarter were sold to cash-paying customers, compared to just 72% in the third quarter of 2010.RevPAR increased 8.6% as our FIT, group meeting and convention businesses expanded.Sands Bethlehem produced a record quarter with $25.2 million in adjusted property EBITDA.The property continues to benefit from healthy slot handle, continued growth in table games play, and the recent introduction of hotel rooms. 2 The reliable and predictable nature of the cash flows generated by our Integrated Resort business model, the successful execution of our deleveraging strategy, and the healthy margin profile of our property portfolio remain evident in our financial results.While we again achieved quarterly records for net revenue and adjusted property EBITDA, we are also pleased that the flow through to earnings remained strong, with adjusted earnings per diluted share increasing 61.8% to reach $0.55, compared to $0.34 in the quarter one year ago. Sands China Ltd. Consolidated Financial Results Sands China Ltd. is a majority-owned subsidiary of the company, which owns and operates the company’s integrated resort properties and other assets in Macau. On a GAAP basis, total net revenues for Sands China Ltd. increased 11.1% to $1.20 billion in the third quarter of 2011, compared to $1.08 billion in the third quarter of 2010. Adjusted property EBITDA for Sands China Ltd. increased 18.9% to $390.6 million in the third quarter of 2011, compared to $328.6 million in the third quarter of 2010. Net income for Sands China Ltd. increased 41.6% to $278.3 million in the third quarter of 2011, compared to $196.6 million in the third quarter of 2010. The Venetian Macao Third Quarter Operating Results The Venetian Macao continues to enjoy strong visitation and financial performance. The property delivered adjusted property EBITDA of $252.7 million for the third quarter of 2011, an increase of 19.5% compared to the third quarter of 2010.The operating results were negatively impacted by lower than expected Rolling Chip win percentage of 2.66% for the quarter, which was down compared to last year and below our expected Rolling Chip win percentage range. Adjusted property EBITDA margin was a record 36.7%, an increase of 260 basis points over the third quarter of 2010. Gaming volumes grew in each segment of the business. Non-Rolling Chip drop was $1.07 billion for the quarter, an increase of 12.3% compared to the same quarter last year, while Non-Rolling Chip win percentage was 27.6%. Rolling Chip volume during the quarter increased 15.1% to $12.71 billion. Slot handle was $897.1 million, an increase of 5.1% compared to the quarter one year ago.RevPAR increased 11.8% to $218 due to higher ADR and occupancy. The following table summarizes our key operating results for The Venetian Macao for the third quarter of 2011 compared to the third quarter of 2010: 3 Three Months Ended The Venetian Macao Operations September 30, (Dollars in millions) $ Change Change Revenues: Casino $ $ $ 8.6% Rooms 12.8% Food and Beverage 13.9% Retail and Other 23.8% Less - Promotional Allowances ) ) 9.8% Net Revenues $ $ $ 11.0% Adjusted Property EBITDA $ $ $ 19.5% EBITDA Margin % 36.7% 34.1% 2.6 pts Operating Income $ $ $ 31.6% Gaming Statistics (Dollars in millions) Rolling Chip Volume $ $ $ 15.1% Rolling Chip Win %(1) 2.66% 3.05% -0.39 pts Non-Rolling Chip Drop $ $ $ 12.3% Non-Rolling Chip Win %(2) 27.6% 26.6% 1.0 pts Slot Handle $ $ $ 5.1% Slot Hold %(3) 6.4% 6.5% -0.1 pts Hotel Statistics Occupancy % 94.1% 90.1% 4.0 pts% Average Daily Rate (ADR) $ $ $
